Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 5, and 19-20: The present invention is directed to an image processing method and apparatus configured to correct gradation values of monochrome image data converted from color data. None of the prior art cited alone or in combination provides the motivation to teach correcting at least one gradation value different from the corrected gradation value so that at least one second gradation value difference different from the first gradation value difference among the plurality of gradation value differences is reduced; wherein a sum of the correction amounts for the at least one second gradation value difference is equal to the correction amount for the first gradation value difference, and each of the at least one second gradation value difference is greater than or equal to the threshold value. These limitations in combination with all other limitations required in the claimed invention, and in view of Applicant's remarks on 2/25/2021, are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675